Note: This disposition is nonprecedential.

 United States Court of Appeals for the Federal Circuit


                                      2009-1247
                               (Serial No. 10/910,415)




                             IN RE DANIEL J. HERBOLD




       Brett A. North, Garvey, Smith, Nehrbass & North, L.L.C., of Metairie, Louisiana,
for appellant.

      Raymond T. Chen, Solicitor, Office of the Solicitor, United States Patent and
Trademark Office, of Alexandria, Virginia, for the Director of the United States Patent
and Trademark Office. With him on the brief were William G. Jenks, Frances M. Lynch,
and Sydney O. Johnson, Jr., Associate Solicitors.

Appealed from: United States Patent and Trademark Office
               Board of Patent Appeals and Interferences
                      NOTE: This disposition is nonprecedential.

United States Court of Appeals for the Federal Circuit


                                      2009-1247
                               (Serial No. 10/910,415)




                             IN RE DANIEL J. HERBOLD




                                  Judgment


ON APPEAL from the       United States Patent and Trademark Office, Board of Patent
                         Appeals and Interferences.

in CASE NO(S).           Serial No. 10/910,415

This CAUSE having been heard and considered, it is

ORDERED and ADJUDGED:

      Per Curiam (NEWMAN, BRYSON, and LINN, Circuit Judges).

                         AFFIRMED. See Fed. Cir. R. 36.


                                          ENTERED BY ORDER OF THE COURT




DATED     October 22, 2009                  /s/ Jan Horbaly
                                          Jan Horbaly, Clerk